                                                                                                                                                                     FILED
                                                                                                                                                            2019 Sep-03 PM 03:20
                                                                                                                                                            U.S. DISTRICT COURT
                                                                                                                                                                N.D. OF ALABAMA




H~gct L. Black United. ~   Courthouse
1729 5th Avenue No~
Birmingham., Al 352"00 9: ~~,,,,.
          1-Q   I"
            ~~ 'c!'
          . ~;~ ~ f{R ~~
                       ~
                 <>\S'...
                          ~ ct -:) ;,~
                             ~,.€ ... ,~ ~

                              ~.
                     . . . .,t'\.
                     ~       . V
                                     ; .- ~,I!
                                y,_·· -         'b
                                                 cT
                                                        1111111111     I fl II
                                                      7018 0680 0001 1678 2188
                     LJ...J ' / ' (1r:1 -
                     V)       O..c-·Ol
                     ~         ~~~>
                 =
                 .........,   U) ~~ .-                    El Poblano Mexican Restaurant
                                                          c/o Maexia Adan
                              ::>           "             190 I Center Point Road
                                                          Birmingham, Alabama 35215


                                                                        NI XIE                  352          FE 1.
                                                                                                                                         0308/29/1.9
                                                                                            RETURN
                                                                                       ATTEMPTED - NOT KNO~N
                                                                                                               TO SENDER                                                   \
        -· 9~9D9198J~i~BB20                                                              UNABLE TO FORWARD
                                                              ANK
                                                      3SZ03>Z037       BC;     35203203799                              *2075-01999-29-3~                                  )
                                                                             Ii ii II II i1'Ii11i11l1 iii iii i1,,,, I Iii 11 Ii11 ii l ii l l11iJiii 1j 111 lill
                                                                                                                                                                           Ir
                                                                                                                                                                           ~ '



                                                                                                                                                                      "'
